Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-2452

                             UNITED STATES,

                                Appellee,

                                     v.

                             EASTON WILSON,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                                  Before

                      Selya, Lynch and Howard,
                          Circuit Judges.




     Robert M. Napolitano on brief for appellant.
     Paula D. Silsby, United States Attorney, and Margaret D.
McGaughey, Appellate Chief, on brief for appellee.



                             June 22, 2006
     Per    Curiam.   Easton   Wilson     pled   guilty   (without   a   plea

agreement) to five counts charging, inter alia, conspiring to

import cocaine and to distribute cocaine base, and possession with

intent to distribute cocaine base.          Two of the counts (Counts II

and III) include references to drug quantities.           He was sentenced

prior to the United States Supreme Court's decision in United

States v. Booker, 543 U.S. 220 (2005), but had raised in the

district court an objection to the federal sentencing guidelines

based on Apprendi v. New Jersey, 530 U.S. 466 (2000).         Finding that

this had preserved a claim of Booker error and that the government

had failed to prove that the error was harmless beyond a reasonable

doubt, we affirmed the conviction but vacated the sentence and

remanded    for   re-sentencing   under    Booker's   advisory   guidelines

system.    See United States v. Antonakopoulos, 399 F.3d 68, 76 (1st

Cir. 2005).

     On remand, the sentencing court reiterated its findings from

the original sentencing and imposed the identical sentence of 320

months, at the middle of the applicable guideline sentencing

range.1    In this appeal, Wilson objects to the enhancements to his

sentence based upon fact-finding by the sentencing court.            First,

he objects that the sentencing court's findings as to drug quantity

enhanced his sentence for Counts I and III above the statutory

maximum, in violation of Apprendi.           Second, he argues that the


     1
       The court imposed a sentence of 320 months on each of Counts
I, III and VI, and the statutory maximum of 240 months on Counts IV
and V.
sentencing court erred by enhancing his guideline sentence based on

judicial findings of fact with respect to: drug quantity, role in

the offense, presence of a firearm, and attribution to him of prior

criminal conduct under the alias "Anthony Brown," in violation of

Blakely v. Washington, 542 U.S. 296 (2004).       Finally, Wilson

challenges his sentence under Booker, on the ground that it is

based upon an unreasonable assessment of the facts.        For the

following reasons, none of these sentencing challenges is availing.

     I. Apprendi Claims
     In Booker, the Court reaffirmed its holding in Apprendi:
     Any fact (other than a prior conviction) which is
     necessary to support a sentence exceeding the maximum
     authorized by the facts established by a plea of guilty
     or a jury verdict must be admitted by the defendant or
     proved to a jury beyond a reasonable doubt.

United States v. Booker, 543 U.S. 220, 244 (2005)(emphasis added).

Wilson's contention that the sentences imposed for Counts I and III

exceeded the default statutory maximum imprisonment terms for those

offenses is unfounded.   Count I charged conspiracy to distribute

"50 or more grams of cocaine base" and Count III charged conspiracy

to import "5 or more kilograms of cocaine."     Wilson entered an

unconditional plea to those charges and during the plea colloquy

admitted to the "Prosecution Version" of the facts, which included

the quantities charged in the indictment.    The maximum statutory

imprisonment corresponding to those drug quantities is life. See 21

U.S.C. § 841(b)(1)(A)(iii) (Count I); id. § 960(b)(1)(B)(ii) (Count

III).   Therefore, the sentences imposed did not "exceed[] the


                               -3-
maximum authorized by the facts established by [Wilson's] plea of

guilty," Booker, 543 U.S. at 244, and there was no Apprendi error.

     II. Blakely Claims

     Wilson argues that his Sixth Amendment rights were violated

when the district court enhanced his guideline sentence based on

the following factual findings that were neither charged in the

indictment nor proved to a jury beyond a reasonable doubt: 1)

defendant's role in the offense as an "organizer or leader," 2) the

drug quantity used to arrive at a base offense level, 3) his

possession of a dangerous weapon, and 4) attribution to defendant

of prior criminal conduct committed under an alias.

     Wilson    claims   that   such    judicial   fact-finding   violated

Blakely.      "Blakely claims are now viewed through the lens of

[Booker]."     Cirio-Muñoz v. United States, 404 F.3d 527, 532 (1st

Cir. 2005).     "Under Booker, a judge may do such fact finding in

determining the Guidelines range.           Nothing in Booker requires

submission of such facts to a jury so long as the Guidelines are

not mandatory." Antonakopoulos, 399 F.3d at 80; see United States

v. Yeje-Cabrera, 430 F.3d 1, 17 (1st Cir. 2005).        Therefore, there

was no Blakely error in this case.

     III. Booker Claim

     Wilson claims his sentence is unreasonable because it is based

on clearly erroneous facts.




                                      -4-
       A. Drug Quantity

       Wilson's main attack on the court's drug quantity finding is

that it includes "estimates." The record supports the statement in

the    presentence   investigation     report    (PSR)   that   it   contains

"conservative estimate[s]" of the amount of drugs attributable to

Wilson in this case.         As Wilson himself points out, where the

reported information provided no reliable method to determine the

drug quantities involved, no quantity was attributed.            And where a

reported amount seemed higher than would be consistent with other

information obtained by the Probation Office, it was reduced

accordingly.     These approaches support, rather than undercut, the

PSR's drug quantity calculation that was adopted by the sentencing

court. "[S]uch a determination need not be exact, but, rather, may

be approximate, as long as the approximation represents a reasoned

estimate." United States v. Santos, 357 F.3d 136, 141 (1st Cir.

2004).   The sentencing court's factual finding as to drug quantity

was not clearly erroneous.

       B. Role-in-the-Offense

       The   district   court   applied    a   four-level   enhancement    to

Wilson's offense level based on a finding that Wilson was "an

organizer or leader of a criminal activity that involved five or

more    participants    or   was   otherwise    extensive."     U.S.S.G.    §

3B1.1(a).     Wilson does not contest that there were five or more

participants involved in the conspiracy. His only argument is that


                                     -5-
"[t]he other participants had their own agendas for their roles in

the schemes.     It is unfair to the Defendant and unreasonable to

suggest, but for [Wilson's] involvement these individuals would not

have formed a network."

     The district court's finding that Wilson qualified as a leader

or organizer is adequately supported. The "Prosecution Version" of

the facts, which was expressly accepted as true by Wilson at his

guilty plea hearing,        described Wilson's specific recruitment of

accomplices,     exercise    of    control     over      others,   and    use    of

decisionmaking authority.          Wilson has failed to demonstrate that

the four-level enhancement was based on a clearly erroneous factual

assessment of his role in the offense. See United States v. Diaz-

Diaz, 433 F.3d 128, 138-39 (1st Cir. 2005) (affirming four-level

enhancement under clear error review where the evidence showed,

among   other   things,     that   defendant    actively        recruited    other

participants    and   instructed     others    as   to    the   best    route   for

transporting drugs).

     C. Weapon

     In calculating the guideline sentencing range, the district

court applied a two-level enhancement under U.S.S.G. § 2D1.1(b)(1),

for possession of a dangerous weapon.          The court adopted the PSR's

finding that "a firearm was found in the defendant's bedroom during

the search conducted on April 12, 2003, in close proximity to a

significant quantity of both cocaine base and cash."                   Wilson does


                                      -6-
not contest the accuracy of that finding.         Instead, he argues that

the government failed to point to any evidence of the use of a

firearm to advance any aspects of the drug trafficking.             However,

"[u]nder our case law there is no requirement that the weapon have

been intended for use in perpetrating the drug offense, much less

that it have been used in furtherance of the offense."               United

States v. Castillo, 979 F.2d 8, 10 (1st Cir. 1992).

     D. Criminal History

     On this appeal, Wilson's primary argument regarding criminal

history is that the district court erred in relying upon reports in

the PSR of Wilson's arrest on charges that are pending, and for

which he has not been convicted.       No criminal history points were

assigned   to   the   pending   charges,   and   they   therefore   did   not

influence the calculation of Wilson's criminal history category.

However, Wilson argues that the district court improperly took

those pending charges into account when deciding where within the

guideline range to sentence him.

     At the original sentencing, the court made a reference to a

1998 arrest of Wilson in England when discussing his prospects for

rehabilitation.       The PSR reported that as of January 2004, those

charges (related to possession with intent to distribute cocaine

base and heroin) were "pending" and that a warrant had issued for

failure to appear for trial, but that extradition was not sought.

Such pending charges may be considered in deciding whether to make


                                    -7-
an upward departure based on inadequacy of the criminal history

category. See § U.S.S.G. § 4A1.3(a)(2)(E).                   It follows that the

district   court      did    not    err   in    considering    those     charges    in

determining      where      to   sentence       Wilson   within    the   applicable

guideline range.

       Wilson also objects, as he did at sentencing, to the district

court's use of his conviction for a 1992 offense committed under

the alias of Anthony Brown, for which he received one criminal

history point.        In response to Wilson's objection to the PSR in

this regard, the Probation Office noted that the PSR reported with

respect    to    another     1992    Florida      conviction      that   Wilson    had

"acknowledged that he was using the license of Anthony Brown at

this   time."        At   the    original      sentencing,   the    district   court

recognized this as an area of dispute and made the following

finding:        "I   find   based    on   the    contents    of    the   presentence

investigation report that the criminal conduct described to his

a/k/a is properly his and in fact it occurred."                The district court

reiterated those findings at the re-sentencing hearing. Wilson has

failed to demonstrate that such findings were clearly erroneous.

       The district court articulated its reasons, addressed the

defendant's arguments, considered the relevant criteria and the

sentence is entirely plausible. See United States v. Jimenez-

Beltre, 440 F.3d 514, 519 (1st Cir. 2006)(en banc).                        Wilson's

sentence is affirmed.


                                          -8-